Citation Nr: 0111798	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right forearm, wrist, and hand, with 
ulnar neuropathy, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for dysthymic 
disorder, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1970. 

This appeal arises from an October 1996 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York that continued a 10 percent 
rating for service-connected residuals of shell fragment 
wounds of the right arm, hand and wrist.  The appeal also 
arises from a January 1997 rating decision that continued a 
10 percent evaluation for non-psychotic organic brain 
syndrome with brain trauma.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.

In a July 2000 rating decision, a 30 percent rating was 
assigned for residuals of shell fragment wounds of the right 
arm effective from May 1996.  Inasmuch as a higher evaluation 
is potentially available, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified before the undersigned member of the 
Board in October 2000.

The claims file reflects that headaches were considered part 
of the original cluster of post-concussion symptoms for which 
a disability rating was assigned under Diagnostic Code 8045-
9304 in a December 1970 rating decision.  That disability has 
since been re-characterized as dysthymia.  The veteran 
reported that his headaches had increased in severity in May 
1996.  Although his service-connected mental disorder has 
been addressed in the decision below, his headache symptoms 
are not included in the rating assigned for dysthymia.  As 
such, a separate disability rating should be considered for 
headaches so that all service-connected symptoms are 
accurately rated.  Because the RO has not yet considered such 
a rating, the Board declines to address this issue in the 
first instance so that adequate notice may be given the 
veteran and that he may be given an opportunity to present 
argument and/or additional evidence on this matter.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Rather, this issue 
is referred back to the RO for appropriate action.  

In a July 1998 substantive appeal, the veteran requested that 
other service-connected disabilities, which were addressed in 
an October 1996 rating decision, be re-rated.  Although that 
request was not received in time to be considered a notice of 
disagreement with the October 1996 rating decision with 
respect to bilateral tympanoplasty, tinnitus, and defective 
hearing, it may be considered a new claim for increased 
ratings for those disabilities.  This is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
claims has been obtained.

2.  Moderately severe injury to Muscle Group VII is shown; 
severe impairment of function of Muscle Group VII is not 
shown.

3.  Impairment of Muscle Group IX is manifested by painful 
hand motion.

4.  Ulnar neuropathy is manifested by sensory deficits of the 
right hand.

5.  Partial amputation of the right little finger is shown; 
complete amputation at the proximal interphalangeal joint or 
proximal thereto is not shown.  

6.  All service-connected scars are asymptomatic.

7.  The veteran's dysthymia is manifested by impairment of 
insight, judgment, and short-term memory.  Erratic sleep 
patterns, bouts of depression and tenseness are shown.  
Collectively, these cause definite impairment in the ability 
to establish and maintain effective relationships and 
definite social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent schedular rating for severe 
injury to Muscle Group VII are met.  38 U.S.C.A. § 1155, 5107 
(West 1991); § 5107 (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5156, § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000); 38 C.F.R. §§ 4.47-4.56, § 4.73, Diagnostic 
Codes 5307, 5309 (effective prior to and as of July 3, 1997).

2.  The criteria for a separate 10 percent schedular rating 
for right ulnar neuropathy are met.  38 U.S.C.A. § 1155, 5107 
(West 1991); § 5107 (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.31, 4.124a, 
Diagnostic Code 8516 (2000).

3.  The criteria for a 30 percent schedular rating for 
dysthymic disorder, previously diagnosed as non-psychotic 
organic brain syndrome due to trauma, are met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); § 5107 (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132, Diagnostic Code 
9433 (effective prior to November 7, 1996), § 4.130, 
Diagnostic Code 9433 (effective November 7, 1996).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Shrapnel Wounds to the Right Upper Extremity

A.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
suffered shrapnel injuries to the head, right arm, right 
hand, and fingers in Vietnam as a result of a grenade 
explosion in 1969.  SMRs reflect through and through wounds 
of the middle finger, the fourth finger, the dorsum of the 
hand, one over the medial wrist joint, and two on the distal 
lower right arm.  The terminal phalanx of the fifth finger 
was partially shot away with necrotic bone visible.  The 
wounds were debrided.  Ten days after the injury, the wounds 
were granulating and draining satisfactorily.  Prolonged 
convalescence was expected.  Wound drainage stopped on 
February 6th.  On February 17th, electromyography (EMG) was 
felt to indicate some partial degeneration and/or 
regeneration of nerve tissue of the ulnar and median nerves.  
After 14 months of convalescence leave, in late March 1970, 
decreased motor function of the last three fingers was noted 
and X-rays still showed scattered metallic densities in the 
right hand.  The treatment reports reflect that there was no 
apparent artery or tissue loss except for the distal portion 
of the right little finger, which was partially amputated; 
however, the reports do not specifically mention muscle 
injury or loss.  The explosion also perforated both eardrums 
and caused post-concussion syndrome.  Multiple small wounds 
were also noted around the forehead and a fragment was 
suspected to be in the left eye. 

An October 1970 VA examination report notes that none of the 
scars showed adherence or loss of muscle.  X-ray showed no 
retained foreign bodies and no fractures.  

A December 1970 VA rating decision notes that the veteran had 
11 scars on the right forearm, wrist, hand, and ring finger 
measuring from pinhead sized to 2-inches by 3/8-inch.  None 
of the scars was adherent or reflected muscle loss. Service 
connection was established for residuals of right upper 
extremity fragment wounds with involvement of muscle group 
VII and a 10 percent rating was assigned under Diagnostic 
Code 5307.  In a December 1979 decision, the Board upheld the 
rating.  

In a February 1984 rating decision, the RO assigned a 30 
percent rating under Diagnostic Code 5307 on the basis of 
right arm pain and peripheral neuropathy.  In an August 1984 
decision, the Board confirmed the 30 percent rating for the 
right arm but re-coded it under Diagnostic Code 8516 for 
paralysis of the ulnar nerve.  

In a March 1986 rating decision, the RO reduced the 30 
percent rating for the right arm to 10 percent on the basis 
of impairment of sensation only.  

A June 1987 VA examiner reported that there was a 1-inch scar 
on the right forearm, a 21/2-inch scar on the distal volar 
ulna, a 13/4-inch scar on the distal dorsal ulna, a 13/4 by 1-
inch scar on the dorsum of the 4th and 5th metacarpals, and 
the distal phalanx and nail was smaller in size than the left 
5th finger and nail.  There was a 11/4-inch linear surgical 
scar on the proximal phalanx and additional scars on other 
fingers of the right hand.  All scars were well healed, non-
adherent and non-tender.  The veteran could close the hand 
completely to make a fist.  There were no functional 
impairments but there was a complaint of some weakness of 
grip strength.  

In August 1988, the Board denied an increased rating for the 
right forearm, wrist, and hand. 

In May 1996, the veteran requested that his service-connected 
disabilities be re-evaluated and reported increased right arm 
pain that caused job difficulties.  He reported private 
chiropractic treatment for the recent five years by Dr. John 
Ilardi and additional treatment by Dr. Edward Katime, an 
otolaryngologist.

A June 1996 VA hand, thumb, and fingers examination report 
notes that the veteran had worked since 1984 as a mail 
handler.  During the examination, he complained of pain and 
weakness in the right hand, wrist, arm, shoulder, and neck.  
The shoulders, elbows, wrists, and fingers exhibited full 
range of motion.  Muscle strength and sensory perception was 
normal throughout the upper extremities.  There was no 
evidence of muscle atrophy.  Deep tendon reflexes were normal 
and equal.  Grip strength on the right measured from 58 to 88 
pounds whereas on the left it was from 100 to 110.  There was 
some swelling on the dorsum of the right hand and some 
tenderness to palpation.  There was also tenderness to 
palpation over the right shoulder but drop sign and 
impingement sign were negative.  Tinel's sign was negative at 
the right elbow and wrist.  X-rays of the right wrist and 
forearm were negative.  The diagnoses were status post 
shrapnel wounds and peripheral nerve lesion of the right 
upper extremity.  The examiner requested electro-diagnostic 
studies.  

A June 1996 VA bones examination report duplicated the above 
report.  

A June 1996 VA neurological examination report notes 
complaint of tingling in the last three fingers of the right 
hand and forearm, increased pain, and early fatiguing of the 
right arm over the recent year.  The veteran reported that he 
was taking Nortriptyline for arm pain.  The examiner noted 
mild atrophy of the right hypothenar muscle.  All muscle 
groups had 5/5 strength except for the right flexor carpi 
ulnaris, flexor digit minimi, and adductor pollicis, which 
had slight decreases.  There was some decreased sensation to 
pinprick in the right hand.  Deep tendon reflexes were normal 
and equal in the upper extremities.  The relevant diagnosis 
was right ulnar neuropathy with some sensory deficit 
overlapping the area innervated by the median nerve.  

In August 1996, Dr. Ilardi reported that he had treated the 
veteran since 1986 for pain, numbness, and weakness of the 
neck, right shoulder, and right arm with limitation of 
motion.  Dr. Ilardi supplied a diagnosis of cervical brachial 
radiculo-neuritis and noted that daily activities caused 
acute exacerbation of pain.  Dr. Katime reported allergic 
rhinitis and Eustachian tube dysfunction.  

In October 1996, the RO continued a 10 percent rating for 
right arm neuropathy for mild incomplete paralysis of the 
wrist and finger.

A December 1996 VA cranial nerves examination report notes 
complaint of right hand numbness with shooting pains to the 
right shoulder.  Upper extremity motor strength was good 
except for right fifth digit strength with accompanying 
decrease in muscle bulk.  There was sensory deficit 
consistent with C8 cervical or ulnar neuropathy.  Deep tendon 
reflexes were 2+.  The examiner recommended electromyography 
to differentiate between peripheral, ulnar, and cervical 
radiculopathy.

Hicksville VA outpatient reports dated from 1997 to 1999 do 
not reflect right arm symptoms but do note use of 
Nortriptyline. 

An April 2000 VA peripheral nerves examination report notes 
that the veteran had difficulty performing as a mail sorter 
and had to switch hands frequently due to right hand pain.  
He currently took Nortriptyline for arm pain and headaches.  
The examiner found mild atrophy at the hypothenar area of the 
right hand.  Power was 5/5 in all extremities except for the 
right flexor carpi ulnaris, flexor digit minimi, and 
pollicis, which had slight decreases.  There was some 
decreased sensation to pinprick in the right hand.  Deep 
tendon reflexes were normal and equal in the upper 
extremities.  The diagnosis was right ulnar neuropathy 
secondary to trauma. 

An April 2000 VA muscle examination report notes that the 
veteran's chief complaint was pain, numbness, and weakness in 
the right forearm, wrist, and hand.  There was full range of 
motion at the elbows and wrists but a 1/2 inch shortening of 
the right little finger due to partial amputation.  The 
examiner noted distal atrophy of that finger and slight 
radial deformity at the distal interphalangeal joint.  Range 
of motion of the fingers was otherwise normal.  Muscle 
strength was full throughout the upper extremities.  Biceps 
and hand circumferences were equal bilaterally, but the right 
forearm lacked 1/4-inch of circumference and grip strength was 
slightly decreased on the right.  There was increased 
pinprick sensitivity over the right upper trapezius.  Deep 
tendon reflexes were normal and equal.  Linear scars were 
noted on the right hand, wrist, and forearm.  Tinel's sign 
was positive at the right elbow ulnar groove and negative at 
the right wrist.  

The examiner noted that an April 2000 EMG study showed 
borderline motor conduction velocities in the upper 
extremities with no evidence of denervation of the extremity 
muscles.  The studies were felt to be essentially non-
diagnostic.  The diagnosis was status post shrapnel injuries 
to the right upper extremity with residual amputation of the 
distal tip of the right little finger and ongoing pain and 
weakness.

In July 2000, the RO assigned a 30 percent rating for the 
right arm on the basis of moderate incomplete paralysis of 
finger and wrist movement.  

In October 2000, the veteran testified before the undersigned 
member of the Board that he saw a chiropractor for his right 
arm but did not receive any other treatment.  He testified 
that he used to see Dr. Ilardi, but that he was currently 
looking for a new permanent chiropractor and that he had 
recently seen a different chiropractor on a temporary basis.  
He also testified that the right hand felt weaker than the 
left and the right wrist felt tight when rotating it.  He 
testified that he took Tylenol or Advil for pain and that he 
currently felt spasm and shooting pain.  The veteran felt 
that his right arm had never caused him to miss work although 
it might have prevented him from applying for another 
position.  

During the hearing, the veteran agreed to obtain and submit 
additional private treatment reports for which the Board 
member offered to hold the record open for 60 days.  
Subsequently, no further evidence was received from the 
veteran.

B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
to the extent possible and that VA's duty to assist the 
veteran has been fulfilled.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A, 5107).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The criteria for evaluating damage from muscle injuries were 
revised, effective July 3, 1997, during the pendency of the 
veteran's appeal.  When regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to a decision on his claim under the 
criteria that are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A review of the former 
and the revised regulation reflects that guidelines contained 
in 38 C.F.R. §§ 4.47-4.55, and § 4.72 of the former criteria 
were consolidated into § 4.56 of the revised criteria.  The 
result is that the pertinent regulations have remained 
essentially unchanged, so that neither the old nor the 
revised rating criteria are more favorable to the appellant, 
except as noted below.  In any event, the Board has 
considered all pertinent rating criteria.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Crepitation 
within the joint structure should be noted carefully as 
points of contact that are diseased.  Painful motion with 
joint or periarticular pathology, which produces disability, 
warrants at least the minimum compensable rating for the 
joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45 (2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors: The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. §§ 4.47-4.56 (effective prior to 
July 3, 1997); 38 C.F.R. § 4.56 (effective July 3, 1997).

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.72 (effective prior to July 
3, 1997); 38 C.F.R. § 4.56(b) (effective July 3, 1997).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.54 
(effective prior to July 3, 1997); 38 C.F.R. § 4.56(c) 
(effective as of July 3, 1997).

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles-(i) Type of injury.  Simple wound of 
muscle without debridement or infection.  (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) above.  (III) 
Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) above, 
particularly lowered threshold of fatigue after average use, 
affecting the particular function controlled by the injured 
muscles.  (III) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  No impairment of function or metallic fragments 
retained in muscle tissue.

(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
above, and, if present, evidence of inability to keep up with 
work requirements.  (III) Objective findings.  Entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) above, worse than those shown for moderately 
severe muscle injuries and, if present, evidence of inability 
to keep up with work requirements.  (III) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability.  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposite muscle group.  (F) Atrophy of muscle groups not in 
the track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d) (effective prior to and as 
of July 3, 1997).

The muscles of Muscle Group VII, rated under Diagnostic Code 
5307, flex the wrist and fingers and include flexors of the 
carpus and long flexors of fingers and thumb.  Slight 
disability involving the dominant side warrants a 
noncompensable rating.  Moderate disability involving the 
dominant side warrants a 10 percent rating.  Moderately 
severe disability involving the dominant side warrants a 30 
percent rating.  Severe disability involving the dominant 
side warrants a 40 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5307 (effective prior to and as of July 3, 
1997).

The first issue is whether there is muscle damage.  The SMRs 
establish injuries caused by multiple grenade fragments 
producing wounds to the right forearm, hand, and fingers.  
The right little finger was mostly shot away at the distal 
interphalangeal joint.  The veteran underwent relatively 
lengthy treatment and convalescence for shrapnel wounds and 
fragments were still retained over a year after the injury.  
Examinations in recent years reflect reduced right hand grip 
strength and a smaller forearm.  Throughout the appeal 
period, examiners have noted mild atrophy at the hypothenar 
area with decreased strength in the right flexor carpi 
ulnaris, flexor digit minimi, and pollicis.  Thus, one of the 
cardinal signs of muscle disability, muscle weakness, has 
clearly affected the muscles of the right hand and arm.  
Moreover, it appears that muscles of Group VII (flexor carpi) 
and of Group IX (hypothenar and flexor digit minimi) are 
involved.  Therefore the Board finds that the disability is 
currently manifested by mild atrophy and decreased strength 
of Muscle Groups VII and IX. 

The veteran sustained multiple through and through injuries.  
Any through and through injury with even minimal muscle 
damage warrants a rating for moderate disability unless there 
is a basis to assign a higher rating.  38 C.F.R. § 4.56(b).

The next higher level of disability for a muscle injury is 
the moderately severe disability rating.  The type of injury 
must first be considered when characterizing a moderately 
severe disability rating.  A moderately severe injury should 
reflect through and through or deep penetrating wound by 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring, hospitalization for a 
prolonged period for treatment of wound, cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  

In this case, the through and through wounds caused by 
multiple small, high velocity missiles with debridement 
followed by prolonged draining, granulation, and cardinal 
signs and symptoms of muscle disability do suggest that the 
injuries were moderately severe.  

A moderately severe injury should also show the requisite 
history and complaint.  The record reflects hospitalization, 
long recovery period, and complaint of inability to keep up 
with work requirements as evidenced by the inability to 
perform prolonged mail sorting with the right hand.  

A moderately severe injury should also show the requisite 
objective evidence.  In this case, there are entrance and/or 
exit scars, palpable loss of muscle demonstrated by decreased 
forearm circumference and impaired grip strength shown by 
test results.  Thus, the Board finds that criteria for a 
moderately severe injury to Muscle Group VII are more nearly 
approximated and a 30 percent rating must be assigned under 
Diagnostic Code 5307.  

In considering whether the impairment of Muscle Group VII 
approximates the criteria for severe disability, the Board 
finds that those criteria are not more nearly approximated.  
Although the description of the original wound type does 
reflect multiple missiles and bone shattering (albeit of the 
little finger), what has not been shown is severe impairment 
of function.  Although measurable atrophy is shown, it is not 
severe.  The evidence establishes that muscle damage is 
minimal.  

As noted above, impairment of Muscle Group IX is also shown.  
The muscles of Group IX act in strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements.  Diagnostic Code 5309 further 
provides that the intrinsic muscles of hand include the 
thenar eminence; short flexor, opponens, abductor, and 
adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; and, 4 
dorsal and 3 palmar interossei.  38 C.F.R. § 4.73, Diagnostic 
Code 5309 (effective prior to and as of July 3, 1997).  The 
note following the diagnostic code states that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
tendons, etc.  Rate on limitation of motion, minimum 10 
percent.  

In this case, any impairment of Muscle Group IX is manifested 
by complaint of pain on motion as no actual loss of range of 
motion is shown.  Considering painful motion as productive of 
some functional impairment, the Board finds that the criteria 
for a 10 percent rating for impairment of Muscle Group IX are 
approximated.  

38 C.F.R. § 4.55(a) (effective prior to July 3, 1997) states:

Muscle injuries in the same anatomical 
region, i.e., (1) shoulder girdle and 
arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will 
not be combined, but instead, the rating 
for the major group will be elevated from 
moderate to moderately severe, or from 
moderately severe to severe, according to 
the severity of the aggregate impairment 
of function of the extremity.

38 C.F.R. § 4.55(e) (effective July 3, 1997) represents a 
change:

For compensable muscle group injuries 
which are in the same anatomical region 
but do not act upon the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle group. 

(emphasis supplied).  Here, there is a significant difference 
between the previous version and its current counterpart.  
The current version is applicable only when the multiple 
muscle group injuries do not act upon the same joint.  
Because muscle groups VII and IX both act upon the wrist and 
fingers, the previous version of the regulation is more 
favorable to the veteran because it permits an elevation of 
the "moderately severe" rating for muscle group VII to 
"severe".  Therefore, rather than assigning a separate 10 
percent rating under Diagnostic Code 5309, the rating 
warranted under Diagnostic Code 5307 must be increased one 
level, that is a 40 percent rating must be assigned under 
Diagnostic Code 5307.  

It is assumed that the veteran seeks the highest rating 
available (AB v. Brown, 6 Vet. App. 35, 1993) and 38 C.F.R. 
§ 3.103(a) states that it is VA's obligation to render a 
decision which grants every benefit that can be supported by 
law while protecting the interests of the Government.  In 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the United 
States Court of Veterans Appeals permitted separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14.  Therefore, because the 
evidence also reflects some sensory deficit of the right hand 
that does not constitute the same disability as rated above, 
the Board must consider a separate evaluation under 
Diagnostic Code 8516.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2000), which 
pertains to paralysis of the ulnar nerve, a 10 percent rating 
is assigned for mild incomplete paralysis of the ulnar nerve 
of the major hand.  A 30 percent rating is assigned for 
moderate incomplete paralysis of the ulnar nerve of the major 
hand.  A 40 percent rating is warranted when there is severe 
incomplete paralysis of the ulnar nerve of the major hand.  A 
60 percent rating is warranted for complete paralysis of the 
ulnar nerve of the major extremity exhibited by the "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspace 
and thenar and hypothenar eminence; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.  60 percent is the highest rating available 
under this diagnostic code.

38 C.F.R. § 4.124a further states that when involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  

The service-connected nerve impairment is manifested by 
sensory deficits of the right hand and forearm.  

Comparing these symptoms to the rating schedule, the Board 
finds that the criteria for a separate 10 percent rating for 
mild incomplete paralysis are met.  Although the rating 
schedule does not supply quantitative criteria for 
determining whether an incomplete paralysis is "mild" as 
opposed to "moderate" 38 C.F.R. § 4.124a reflects that 
"incomplete paralysis" indicates a degree of lost or 
impaired function.  The other impairment of the right hand 
(strength) has already been considered in the rating assigned 
under Diagnostic Code 5307.  Therefore, the Board does not 
find the sensory impairment to approximate the criteria for a 
moderate disability.  Therefore, a separate disability rating 
of 10 percent, and no more, is warranted under Diagnostic 
Code 8516.  

In addition, partial amputation of the right little finger at 
or near the distal interphalangeal joint is shown.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5156, a 10 percent rating 
is warranted for complete amputation at the proximal 
interphalangeal joint or proximal thereto.  Thus, this 
impairment does not approximate the criteria for a 
compensable rating.  Even if the partial amputation were to 
be rated under Diagnostic Code 5227, for favorable ankylosis 
of the little finger, a noncompensable rating would result.  

A compensable rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeat ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2000).  Because none of the many scars has been 
shown to be symptomatic, the criteria for a compensable 
rating have not been approximated.  

II.  Dysthymic Disorder

A. Factual Background

An October 1970 VA neurology examination report notes 
complaint of frequent headaches varying in location but 
occurring especially in the frontal area.  They were 
throbbing in nature, lasting a few seconds to two minutes.  
The veteran also reported a mild fainting sensation after 
suddenly changing posture.  The veteran also complained of 
dizziness, ear pain, and tinnitus.  Service connection was 
established for residuals of brain trauma and a 10 percent 
rating was assigned under Diagnostic Code 8045-9304.  In 
December 1970 rating decision, a 10 percent rating was 
assigned under Diagnostic Code 8045-9304 for service 
connected residuals previously diagnosed as post-concussion 
syndrome.  

In a December 1979 Board decision, a 10 percent rating for 
nonpsychotic organic brain syndrome with brain trauma 
manifested by anxiety was confirmed under Diagnostic Code 
9304.  A 10 percent rating was again confirmed in an August 
1984 Board decision.  

In May 1996, the veteran requested that his disability be re-
evaluated and reported that his headaches had become 
intolerable with sharp shooting pain that left him totally 
incapacitated.  He reported private chiropractic treatment 
for the recent five years by Dr. John Ilardi and additional 
treatment by Dr. Edward Katime, an otolaryngologist.

During a June 1996 VA neurological examination, the veteran 
reported that he was taking Nortriptyline for his headaches 
and also for arm pain.  The examiner noted that cranial 
nerves II-XII were intact.  The examiner also noted a 
question of short-term memory impairment.  

During a December 1996 VA mental disorders examination, the 
veteran reported bouts of depression and anxiety since 
leaving active service and mentioned that he currently took 
Nortriptyline and Synthroid.  The examiner felt that the 
veteran's mood was "a little touchy" during the interview 
but that his affect was broad and appropriate.  No formal 
thought disorder was detected.  The veteran denied suicidal 
or homicidal ideas and audiovisual delusions or 
hallucinations.  He was alert and oriented although he 
reported some difficulty remembering dates.  He recalled 
three out of five objects after five minutes.  His insight 
and judgment were only fair.  The Axis I diagnosis was 
dysthymia and anxiety neurosis secondary to medical 
condition.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 65.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score of 61 to 70 is indicative of 
some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  See 38 C.F.R. § 4.125 (2000). 

In an appealed January 1997 rating decision, the RO continued 
a 10 percent rating for non-psychotic organic brain syndrome 
under both the old and new criteria.  The veteran 
subsequently reported that he had received treatment at 
Hicksville VA medical center and that those reports had not 
been considered.  

Hicksville VA outpatient reports dated from 1997 to 1999 
reflect recurring treatment for several disorders and 
continued use of Nortriptyline.  According to the reports, 
the veteran worked full-time for the Post Office and his 
mental status was stable.  His mood varied from slightly 
depressed to stable.  Some erratic sleep patterns were noted.  

An April 2000 VA mental disorders examination report notes 
that the veteran lived with his family and worked at the Post 
Office.  He reported that he had not lost any time from work 
except for medical appointments.  His chief complaints were 
headaches, tinnitus, depression, and tenseness and he felt 
that people had been nasty to him or had harassed him at 
work.  The veteran was currently taking Pamelor.  The 
examiner noted that the veteran was neatly dressed and that 
his behavior was appropriate, spontaneous, coherent, and 
relevant.  No impaired thought process, suicidal or homicidal 
ideas, delusions or hallucinations were detected.  His memory 
appeared good.  No other problems were noted.  The Axis I 
diagnosis was dysthymic disorder.  The examiner assigned a 
GAF score of 65. 

According to an April 2000 VA peripheral nerves examination 
report, the examiner felt that the veteran's mental status 
was normal.

In a July 2000 rating decision, the RO continued a 10 percent 
rating and recharacterized the disability as dysthymic 
disorder previously diagnosed as non-psychotic organic brain 
syndrome due to trauma.  The disability was re-coded under 
Diagnostic Code 9433, Dysthymic disorder.

In October 2000, the veteran testified before the undersigned 
member of the Board that he took Nortriptyline twice daily 
and that he experienced bouts of depression about six times 
per month.  During his bouts of depression he preferred to be 
alone and did not get along with his family.  He testified 
that he did not like crowds and avoided going out where he 
might encounter a crowd.  He also reported having 
contemplated suicide.  He testified that he tended to argue 
with people at work. 

B.  Legal Analysis

The criteria for evaluating mental disorders were revised, 
effective November 7, 1996, during the pendency of the 
veteran's appeal.  As noted above, when regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria that are most 
favorable to him.  Karnas, supra. 

Under the former applicable criteria, a 10 percent evaluation 
is warranted for dysthymia or other mental disorders such as 
dementia due to head trauma, when the symptoms are less than 
the criteria required for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation is warranted when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, and the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  VA's General Counsel has defined "definite" as 
"distinct, ambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is warranted under the former 
criteria when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted when: 1) 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) the veteran exhibits totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
there is demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9433 
(effective prior to November 7, 1996). 

Under the revised provisions, dysthymia and other mental 
disorders will be evaluated in accordance with the General 
Rating Formula for Mental Disorders.  Under that formula, a 
10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (effective November 7, 1996).  

The veteran's dysthymia is manifested by impaired insight and 
judgment, memory impairment, erratic sleep patterns, 
tenseness, and bouts of depression.

Comparing these symptoms to the former criteria of the rating 
schedule, the Board finds that there is between mild and 
definite impairment in the ability to establish and maintain 
effective relationships.  Applying 38 C.F.R. § 4.7, the Board 
finds that the criteria for a 30 percent rating are more 
nearly approximate under the former provisions of the rating 
schedule.  In considering whether a higher rating is 
warranted, the Board does not find symptoms that would 
approximate the criteria for the next higher (50 percent) 
level of disability, as considerable impairment is not shown.  

Next, comparing the symptoms under the revised rating 
criteria, again the symptoms do indicate decreased work 
efficiency due to such symptoms as depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss. Although the 
GAF scores assigned during the appeal period do not indicate 
much impairment, symptoms such as depressed mood, chronic 
sleep impairment, and mild memory loss are clearly listed 
among those symptoms indicative of a 30 percent rating.  
Although impaired judgment has been noted, other symptoms 
that would warrant a 50 percent rating are not shown.  Under 
either version of the rating schedule, the requirements for a 
30 percent rating are approximated.  Therefore, an increased 
rating of 30 percent for service-connected dysthymia must be 
granted for the entire appeal period.  


C.  Conclusion

The combined rating for a disability shall not exceed the 
rating for the amputation at the elected level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2000).  In 
this case the rating for amputation of the right (major) hand 
is 70 percent.  See 38 C.F.R. § 4.71a Diagnostic Code 5125 
(2000).  In the decision above a 40 percent rating has been 
assigned under Diagnostic Code 5307 and a 10 percent rating 
has been assigned under Diagnostic Code 8516.  The combined 
rating does not exceed the rating for the amputation value of 
the right hand.  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II, acting upon the shoulder.  38 C.F.R. 
§ 4.55(d) (effective July 3, 1997).  Unfavorable ankylosis of 
all fingers warrants a rating of 60 percent.  Diagnostic Code 
5216.  The ratings granted herein comply with that 
limitation.

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disabilities have not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  A 40 percent evaluation for injury to Muscle Groups VII 
and IX is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.

2.  A 10 percent evaluation for right ulnar neuropathy is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.

3.  A 30 percent evaluation for dysthymic disorder is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

